TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00080-CV



                                      In re Cynthia Johnson



                      ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining about the installation

of a SmartMeter.1 See Tex. R. App. P. 52.8. Having reviewed the petition and the record presented

by relator, we cannot conclude that the trial court abused its discretion in issuing its order. We deny

the petition for writ of mandamus and dismiss the motion for emergency relief.




                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: February 24, 2011




       1
         Relator also filed a motion for emergency relief, see Tex. R. App. P. 52.10, but later
informed the Court that her motion for emergency relief was moot.